Citation Nr: 1447235	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  11-26 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1954 to May 1975.  The appellant is the Veteran's widow.

This appeal is before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).  In February 2013, the appellant testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the Virtual VA claims file.


FINDING OF FACT

The Veteran's death in August 2008 was not related to a service-connected disability or service in any other way.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1116(f), 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated September 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, identified private medical records, and a letter from the Veteran's private physician have been obtained.  Also, an opinion regarding the cause of the Veteran's death was provided by a VA examiner in February 2009.  The Board finds that this report was adequate.  Along with the other evidence of record, it provided sufficient information to decide the appeal and a sound basis for a decision on the appellant's claim.  The report was based on a thorough review and discussion of the pertinent evidence.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the appellant in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Cause of Death

Dependency and indemnity compensation (DIC) benefits may be awarded to a veteran's spouse, children, or parents for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service connection for the cause of a veteran's death to be granted, it must be shown that a service-connected disorder caused his or her death, or substantially or materially contributed to it.  A service-connected disorder is one that was incurred in or aggravated by active service. 

Death is deemed to have been caused by a service-connected disability when the evidence establishes that a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  Service-connected disability is deemed to have been the principal cause of death when it, singly or jointly with another disorder, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

In determining whether a service-connected disability was a contributory cause of death, it must be shown that a service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c); see Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

Direct service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), (b) and (d).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case, a February 1976 rating decision granted the Veteran service connection for tension headaches, intermittent palsy of the left lateral rectus eye muscle, hemorrhoids, and residuals of fractures of the right little finger and right great toe.  At the time of the Veteran's death in August 2008, he was in receipt of a 50 percent rating for his tension headaches, a 30 percent rating for his palsy of the left eye, and a 10 percent rating for his hemorrhoids.  An October 2006 rating decision granted the Veteran individual unemployability.

Emergency room records from August 2008 document that the Veteran presented in cardiac arrest and that cardiopulmonary resuscitation performed.  Unfortunately, the Veteran could not be revived.  The records mentioned that the Veteran fell just prior to the arrest, but no other explanation was provided to explain why the Veteran suffered a cardiac arrest.  An autopsy was not performed.

The Veteran's death certificate, dated September 2008, lists the immediate cause of death as coronary artery disease, and hypertension as an "other significant condition."  An amended death certificate, dated October 2008, adds migraine headaches as a second "other significant condition."  The death certificate defines "other significant condition" as a condition contributing to death but not resulting in the underlying cause of death, in this case, coronary heart disease. 

In February 2009, a VA physician reviewed the Veteran's file and opined that the Veteran's headaches are not supported as a cause or contributor to death by the preponderance of the medical evidence.  The physician confirmed the death certificate's diagnosis of coronary heart disease as the primary cause of death.  The physician provided a rationale for this opinion, basing it on the Veteran's medical record, family history, and death certificate.

The appellant has provided two private medical opinions to support her claim that headaches were the cause of the Veteran's death.  The first, in a letter dated March 2009, states that the Veteran had a normal echocardiogram in April 2007.  The physician goes on to state that the Veteran had a history of stroke and hypertension, and that the Veteran had a headache on the day of his death, which would have contributed to his hypertension.  The letter does not opine on the cause of death.

The second opinion, in a letter dated April 2009, states that the appellant believes that the Veteran died of a stroke instead of a heart attack and that hypertension is a predisposing factor to both.  The physician further states that she treated the Veteran in early August 2008, and that his pre-surgery echocardiogram was normal.  In the letter, the physician does not actually opine as to the cause of death.

In a July 2009 statement, the appellant stated her belief that the Veteran's cause of death was a blood clot from a fall he suffered several weeks before his death.  The fall was a result of headache-induced dizziness.  The appellant repeated this belief in her February 2013 hearing before the Board.

The appellant has provided two statements dated November 2011 from friends of the Veteran who observed his suffering from his headaches.  They did not provide information linking the Veteran's headaches to the cause of his death.  The appellant and her daughter were both witnesses at a July 2011 RO hearing, but the focus of their statements was the severity and nature of the Veteran's headaches and treatment, with no explanation of how the headaches could have caused his death.

The Board does not find either private physician's opinion to be probative.  Neither one offers any opinion on the cause of death.  Viewed in the most generous light, both state a possibility that the Veteran's headaches contributed to his hypertension, and that his hypertension could possibly be a factor in his coronary artery disease, or in a stroke.  (The Board notes that the Veteran's history of stroke includes a carotid artery condition, for which service connection was denied in a June 1986 rating decision.)  But neither opinion offers any assessment of the likelihood that headaches caused the Veteran's hypertension, or that hypertension was a contributing factor to the Veteran's primary cause of death, whether it was a heart attack or a stroke.  The Veterans' Court has repeatedly and consistently rejected medical opinions raising only a possibility of medical nexus as being insufficient to establish nexus.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2000); Beausoleil v. Brown, 8 Vet. App. 459 (1996); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

With respect to the appellant's theory that the Veteran died from a blood clot related to a headache-induced fall, the Board does not find this theory probative.  While the appellant's statement that the Veteran suffered a fall in association with a bad headache just prior to his death is competent and credible, the appellant's statement of her belief that the Veteran suffered a blood clot as a result of such an incident are not competent or credible as they are speculative and unsupported by actual knowledge or medical rationale.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007)

The Board finds the conclusion of the VA physician more probative.  The VA physician provided an opinion based on the Veteran's medical record and death certificate, and opined that there was no evidence linking the Veteran's headaches with his death.  The physician's opinion was supported by a rationale.  For these reasons, the Board finds that the Veteran's headaches did not contribute substantially or materially to cause the Veteran's death, nor did they aid or lend assistance to the production of death.

The Board acknowledges that Veteran's amended death certificate, adds migraine headaches as a second "other significant condition" contributing to death but not resulting in the underlying cause of death.  The death certificate does not explain how the migraine headaches contributed to the Veteran's death.  In view of the well-reasoned VA medical opinion, the unexplained statement in the death certificate that migraine headaches contributed to the Veteran's death is unpersuasive.  As is noted above, it has been theorized by the appellant that the Veteran fell because of bad headache just prior to death, and that this resulted in a blood clot that ultimately resulted in death.  The Board emphasizes there is no medical explanation in the death certificate or any other persuasive medical opinion of record to support this theory.    

Thus, the Board finds the weight of the evidence to be against a finding that the Veteran's death was related a service-connected disability or service in any other way.  Accordingly, service connection for the cause of his death must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


